DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the protective sheet disposing method recited in claims 1-10.   
Regarding each of independent claims 1, 6 and 7, the closest prior art of record is Priewasser, WO 2017/036512, Sekiya, US 2001/0023691 and Disco Abrasive Systems LTD, JP 5320058.
Priewasser teaches a protective sheet disposing method that includes the steps of preparing and affixing of a protective sheet to a device region of a wafer that includes the use of a frame.  However, Priewasser does not teach or suggest the new limitation recited in each of the independent claims of positioning the protective sheet in a state in which the frame is not yet attached, such that the non-adhesive portion of the protective sheet is positioned onto the device region of the wafer and the adhesive portion is positioned onto both the peripheral surplus region of the wafer and the frame.  Sekiya, that teaches the conveying, storing and processing of wafers while held in annular frames, also does not teach or suggest the affixing step as now recited in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746